                                                                       U.S. Patent
                                                  Case 2:20-cv-00079-JRG           No. 7,218,923
                                                                            Document    7-1 Filed(OnePlus Devices)
                                                                                                   05/15/20    Page 1 of 5 PageID #: 32

OnePlus makes, uses, tests, offers for sale, sells, and/or imports user equipment operating version 4.2 and higher of the Android Operating system (the “OnePlus Devices”). Each of the OnePlus
Devices includes the features identified in this chart. The features and functionality identified in this chart cause the OnePlus Devices to practice the asserted claims of U.S. Patent No. 7,218,923
(the “’923 patent”). The OnePlus Devices include any user equipment that OnePlus makes, uses, tests, offers for sale, sells, and/or imports that includes the Android Operating System v4.2 and
higher. Such devices include, but are not limited to, the:

       •   OnePlus One
       •   OnePlus 2
       •   OnePlus X
       •   OnePlus 3
       •   OnePlus 3T
       •   OnePlus 5
       •   OnePlus 5T
       •   OnePlus 6
       •   OnePlus 6T
       •   OnePlus 7
       •   OnePlus 7 Pro
       •   OnePlus 7T
       •   OnePlus 7T Pro

The above list is not intended to be exhaustive. The term OnePlus Device includes any device that OnePlus offered or offers which included Android Operating System v4.2 or higher. The OnePlus
Devices directly infringe the asserted claims of the ’923 patent.



This claim chart is meant to be illustrative for purposes of meeting Plaintiff’s pleading obligations and should not be construed as binding or limiting.




References to source code in this Exhibit are exemplary and based off of the publicly available version of Android 4.3. CCE reserves the right to change such source code designations based upon its
review of the source code for the OnePlus Devices.
                                                               U.S. Patent
                                          Case 2:20-cv-00079-JRG           No. 7,218,923
                                                                    Document    7-1 Filed(OnePlus Devices)
                                                                                           05/15/20    Page 2 of 5 PageID #: 33


              Claim 1

A method for controlling application   Each OnePlus Device performs a method for controlling application programs in a communication terminal. For example, each OnePlus Device is
programs in a communication            a communication terminal that performs a method of controlling messaging applications that operate on it.
terminal, the method comprising:
                                                             U.S. Patent
                                        Case 2:20-cv-00079-JRG           No. 7,218,923
                                                                  Document    7-1 Filed(OnePlus Devices)
                                                                                         05/15/20    Page 3 of 5 PageID #: 34


              Claim 1

sending messages from an            Each OnePlus Device sends messages from an application program towards a communication network. For example, each OnePlus Device
application program towards a       contains a SMS/MMS program that is pre-loaded on the device. An example of such a program is the Android “Messaging” app. The Android
communication network, the          Messaging app comprises an executable version of source code that is stored on the OnePlus Device.
application program residing in a   The Android Messaging app is programmed to send messages towards the cellular network. For example, the Messaging app uses the
communication terminal;             sendMessage() method when the application attempts to transmit a text message. The application invokes either method sendTextMessage() or
                                    method sendMultipartTextMessage() when the application attempts to send a text message to the base station, for forwarding to the intended
                                    recipient.
                                    The sendTextMessage() and sendTextMultipartMessage() methods are methods of the SmsManager, which is a core part of the Telephony
                                    subsystem of the Android operating system. The Android documentation (available here: https://developer.android.com/reference/android/
                                    telephony/SmsManager.html) explains that the SmsManager “Manages SMS operations such as sending data, text, and pdu SMS messages.”
                                    More specifically, the sendTextMessage() method is used to “Send a text based SMS” and the sendMultipartTextMessage() method is used to
                                    “Send a multi-part text based SMS.”




                                    Alternatively, CCE contends that this claim element is met under the doctrine of equivalents because above-described features of the OnePlus
                                    Devices perform substantially the same function recited in this element, in substantially the same way to achieve substantially the same result.
                                    Any alleged differences between the above-described features and the recited element are insubstantial and immaterial to infringement.
                                                                   U.S. Patent
                                              Case 2:20-cv-00079-JRG           No. 7,218,923
                                                                        Document    7-1 Filed(OnePlus Devices)
                                                                                               05/15/20    Page 4 of 5 PageID #: 35


               Claim 1

diverting a message of the messages       Each OnePlus Device diverts a message of the messages to a controlling entity residing in the communication terminal. For example, calling the
to a controlling entity residing in the   sendTextMessage() or sendMultipartTextMessage() methods that are part of the SMSManager class results in the message being diverted by
communication terminal; and               calling the sendRawPDU() method.
                                          The sendRawPdu() method performs various checks on the message it receives. A message that passes the checks it is sent to the controlling
                                          entity via the checkDestination() method. Messages that fail any of the checks are not delivered to the controlling entity. Therefore, the
                                          sendRawPdu() method is configured to divert one or more, but less than all, of the messages sent from the Messaging application to the
                                          controlling entity.




                                          Alternatively, CCE contends that this claim element is met under the doctrine of equivalents because above-described features of the OnePlus
                                          Devices perform substantially the same function recited in this element, in substantially the same way to achieve substantially the same result.
                                          Any alleged differences between the above-described features and the recited element are insubstantial and immaterial to infringement.
                                                                U.S. Patent
                                           Case 2:20-cv-00079-JRG           No. 7,218,923
                                                                     Document    7-1 Filed(OnePlus Devices)
                                                                                            05/15/20    Page 5 of 5 PageID #: 36


              Claim 1

based on the message, controlling in   The controlling entity controls, based on the message and before the message is transmitted to the communication network, whether the
the controlling entity whether the     application program behaves in a predetermined manner in the communication terminal. The control occurs before the message is transmitted
application program behaves in a       from the communication terminal to the communication network.
predetermined manner in the
communication terminal, the            The controlling entity calls the SmsUsageMonitor.checkDestination() method to determine if the message is a premium short code, which is a
controlling being performed before     short phone number that may have additional user fees. If the message is not a premium short code, the message is sent to the communication
the message is transmitted from the    network. Otherwise, the controlling entity checks if it was previously configured by the user to ALWAYS or NEVER send premium short codes,
communication terminal to the          and if configured, the message is either sent or discarded, respectively.
communication network.
                                       All other messages are sent to the controlling entity’s handleConfirmShortCode() method. This method informs the user via a dialog that the
                                       application “would like to send a message to” the destination, and that “this will cause charges on your mobile account”. The user can choose to
                                       allow or deny the message to be sent. The message that is sent from the application consists of two parts – the number to which it is being sent
                                       (i.e. its destination) and the body (i.e. the text, pictures etc.). In particular, a message (consisting of both destination number and text body),
                                       when sent towards the communication network via the sendMultipartTextMessage() method, is checked to confirm that the message contains a
                                       destination. If the destination is missing, the method raises an error. The controlling entity examines the destination (the number portion of the
                                       message) to determine whether to allow the message to be sent to the communication network, and thus the requirement that the controlling
                                       entity control based on the message is met. When the Messages application invokes sendTextMessage() or method
                                       sendMultipartTextMessage(), the predetermined manner of operation is to send messages to the communication network without further
                                       action from the user. The controlling entity controls whether the Messages application behaves in this manner. For example, if the controlling
                                       entity examines the message and determines that the message is for a premium SMS code, then it will take one of the above described actions.
                                       If the device was configured to NEVER send premium short codes and the message is for a premium SMS code, then the Messages application
                                       will not behave in the predetermined manner. Similarly, if the device was not previously configured to either ALWAYS or NEVER send premium
                                       short codes and the message is for a premium SMS code, then a dialog will be presented to the user and the Messages application will not
                                       behave in the predetermined manner. Therefore, the controlling entity controls based upon the destination portion of the message. This control
                                       action is also performed before the message is transmitted to the cellular network.


                                       Alternatively, CCE contends that this claim element is met under the doctrine of equivalents because above-described features of the OnePlus
                                       Devices perform substantially the same function recited in this element, in substantially the same way to achieve substantially the same result.
                                       Any alleged differences between the above-described features and the recited element are insubstantial and immaterial to infringement.
